19-23185-rdd        Doc 10       Filed 06/17/19       Entered 06/17/19 17:56:46             Main Document
                                                     Pg 1 of 3


CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger, S.D.N.Y. admission pending
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Proposed Counsel for the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
                                                  1
Retrieval-Masters Creditors Bureau, Inc.,                 :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

       NOTICE OF: (I) FILING OF MOTION OF THE DEBTORS FOR ORDER
     SCHEDULING EXPEDITED HEARING ON AND SHORTENING THE NOTICE
      PERIOD FOR CERTAIN FIRST DAY MOTIONS; AND (II) HEARING DATE

        PLEASE TAKE NOTICE THAT on June 17, 2019, the debtor and debtor-in-

possession (the “Debtor”) in the above-captioned chapter 11 case, by its proposed attorneys,

filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”).

        PLEASE TAKE FURTHER NOTICE THAT on June 17, 2019, the Debtor filed an

Expedited Motion for the Entry of an Order Scheduling an Expedited Hearing on First Day


1       The last four digits of the Debtor’s taxpayer identification number are 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.
19-23185-rdd     Doc 10    Filed 06/17/19    Entered 06/17/19 17:56:46        Main Document
                                            Pg 2 of 3


Motions Filed by the Debtor, requesting an expedited hearing at a time and date to be determined

by the Court before the Honorable Robert D. Drain at the United States Bankruptcy Court for the

Southern District of New York, in Room 248, 300 Quarropas Street, White Plains, New York

10601, with respect to the motions on the following matters (collectively the “First Day

Motions”):

           (a)        Expedited Motion of Debtor for the Entry of an Order: (a) Scheduling an
                      Expedited Hearing on First Day Motions Filed by the Debtor; and (b)
                      Approving the Form and Manner of Notice thereof (the “Expedited
                      Hearing Motion”);

           (b)        Debtor’s Motion Pursuant To Section 105(a) Of The Bankruptcy Code:
                      (A) For Order Authorizing And Approving Procedures For Managing
                      Governmental Requests and/or Demands For Information; and (B) For an
                      Emergency Order Enjoining Related Governmental Action Pending
                      Court’s Consideration Of Such Procedures, and Granting Related Relief;

           (c)        Debtor’s Motion for Entry of Order Extending Time to File Schedules of
                      Assets and Liabilities, Schedules of Executory Contracts and Unexpired
                      Leases, and Statements of Financial Affairs;

           (d)        Debtor’s Motion for Interim and Final Orders: (I) Authorizing Continued
                      Use of Existing Cash Management Practices, Bank Accounts, and
                      Business Forms; and (II) Authorizing the Continuance of Intercompany
                      Transactions;

           (e)        Debtor’s Motion For Entry Of Interim And Final Orders Authorizing The
                      Debtor to: (I) Pay Prepetition Employee Wages, Salaries, Other
                      Compensation, and Reimbursable Employee Expenses; and (II) Continue
                      Employee Benefits Programs; and

           (f)        Debtor’s Motion For Order Establishing Certain Notice, Case
                      Management, and Administrative Procedures.

       PLEASE TAKE FURTHER NOTICE THAT the Debtor intends to present to the

Court for its consideration the Expedited Hearing Motion on Friday, June 21, 2019 at 2:00 p.m.

(EDT) before the Honorable Robert D. Drain at the United States Bankruptcy Court for the
19-23185-rdd     Doc 10     Filed 06/17/19    Entered 06/17/19 17:56:46        Main Document
                                             Pg 3 of 3


Southern District of New York, in Room 248, 300 Quarropas Street, White Plains, New York

10601.

         PLEASE TAKE FURTHER NOTICE THAT if the Court grants the Expedited

Hearing Motion, the Debtor intends to present to the Court for its consideration the First Day

Motions on Friday, June 21, 2019 at 2:00 p.m. (EDT) before the Honorable Robert D. Drain at

the United States Bankruptcy Court for the Southern District of New York, in Room 248, 300

Quarropas Street, White Plains, New York 10601, immediately after the hearing on the

Expedited Hearing Motion.


Dated: June 17, 2019
       New York, New York

                                      CHAPMAN AND CUTLER LLP
                                      Proposed Counsel for the Debtor and
                                      Debtor in Possession


                                      By:     /s/ Steven Wilamowsky
                                            Steven Wilamowsky
                                            1270 Avenue of the Americas
                                            New York, NY 10020-1708
                                            Telephone: 212.655.6000

                                            -and-

                                            Aaron M. Krieger, S.D.N.Y. admission pending
                                            111 West Monroe Street
                                            Chicago, IL 60603-4080
                                            Telephone: 312.845.3000
